

deanlogo.jpg [deanlogo.jpg]


June 9, 2017


David Bernard


Dear David:


I am pleased to offer you the position of Senior Vice President – Chief
Information Officer (Grade 99) for Dean Foods Company. This position will report
to Ralph Scozzafava, Chief Executive Officer, and will be based out of our
Corporate Headquarters in Dallas, Texas. We look forward to having you join our
team, TBD. Please confirm your acceptance of this offer by June 14, 2017.


Here are the specifics of your assignment:


Base Salary
You will be paid $13,541.67 on a semi-monthly basis, less payroll taxes, which
equates to an annual salary of $325,000.00, less payroll taxes. Your salary will
be reviewed annually (next in March 2018).


Signing Bonuses
You will receive one-time signing bonuses totaling $200,000.00, less payroll
taxes, per the following schedule:


Payment Within 30 Days
After Date Listed Below
Amount
Completion of 30 days’ employment
$50,000.00
Completion of 12 months’ employment
$75,000.00
Completion of 24 months’ employment
$75,000.00



If you voluntarily leave Dean Foods without good reason within 12 months
following the payment of a signing bonus, you will be responsible for
reimbursing Dean Foods for the full gross amount of the signing bonus (prorated
based on the number of full months worked during the 12 months following the
payment), and you will not be eligible to receive any unpaid signing bonuses.


Annual Incentive Opportunity
As a Grade 99 executive, you will be eligible to earn an annual incentive as a
participant in the Dean Foods Corporate Short-Term Incentive (STI) Plan with a
2017 target amount equal to 55% of your annualized base salary, subject to the
achievement of certain financial targets as well as your performance against
certain individual objectives. Your 2017 incentive payment will be prorated
based on your actual hire date.


Annual Long-Term Incentive Compensation


1



--------------------------------------------------------------------------------




You will be eligible for consideration for future Long-Term Incentive (LTI)
grants under the Dean Foods Long Term Incentive Program. The exact amount and
nature of any future long-term incentive awards will be determined by the Dean
Foods Compensation Committee.


One-Time New Hire Long-Term Incentive Award
You will be eligible for a one-time new hire grant under the Dean Foods Long
Term Incentive Program. The target value of the grant will be $150,000.00. You
will receive additional details regarding your new hire grant within 90 days of
your new hire effective date.


Paid Time Off (PTO)
You will be granted twenty-five (25) days of PTO per year. For 2017, your PTO
will be prorated based on your actual start date. Unused PTO is not carried
forward from year to year unless required by state law.


Benefits Plan
You will soon be receiving an overview of the health and welfare benefits
program. Your eligibility begins on the first day of the month following 60
calendar days of employment; please note that you must complete the health and
welfare benefits enrollment process within 45 days of your hire date. Once
hired, if you have questions regarding the health and welfare benefits programs
or eligibility, please call the Dean Foods Benefits Service Center at
877-224-4909 or go online to www.deanfoods.mercerhrs.com.  


Your eligibility for 401(k) benefits will begin on the first day of the month
following 60 calendar days of employment.  You will receive information
regarding these benefits approximately two weeks prior to your eligibility. For
questions regarding 401(k) programs or eligibility, please call Fidelity
Investments at 800-835-5095.


Executive Deferred Compensation Plan
You will be eligible to participate in the Dean Foods Executive Deferred
Compensation Plan. The plan provides eligible executives with the opportunity to
defer compensation on a pre-tax basis. You will receive general information and
enrollment materials during the next enrollment cycle.


Supplemental Executive Retirement Plan
You will be covered by the Dean Foods Supplemental Executive Retirement Plan
(SERP) under the plan rules. The SERP is a non-qualified retirement plan that
provides an annual Company contribution (currently 4% of eligible excess
compensation) to executives whose eligible compensation exceeds the annual
IRS-mandated limit for qualified retirement plans. Company contributions are
made in June/July for the prior year period. You will receive additional
information upon receiving your first plan contribution.


Executive Physical
You will be eligible for a Company-paid Executive Physical every calendar year
with the Cooper Institute in Dallas, Texas. To schedule your physical, call
972.560.3227 and reference Dean Foods.


COBRA Support
Should you elect COBRA (health insurance) coverage from your previous employer,
Dean Foods will reimburse you, grossed up for taxes, for your COBRA premiums
(less your comparable Dean Foods contribution) until you become eligible for
Dean Foods benefits (first of the month following 60 days of employment).


Insider Trading
As a Senior Vice President, you will have access to sensitive business and
financial information. Accordingly, from time to time and in accordance with the
company's Insider Trading Policy, you will be prohibited from


2



--------------------------------------------------------------------------------




trading Dean Foods’ securities (or, in some circumstances, the securities of
companies doing business with Dean Foods).


Severance
Dean Foods maintains an Executive Severance Plan. As a Senior Vice President,
you will be an eligible participant. A copy of the plan will be provided to you.


Change-In-Control Provisions
You will be provided a Change in Control agreement comparable to that currently
provided to other Dean Foods Senior Vice Presidents.


New Hire Process
This offer of employment is contingent upon your submission to and successful
completion of a background check and drug screen. By signing this offer letter,
you represent that there is no agreement or promise in place between you and any
other company (for example, a non-competition agreement) that would prohibit you
from working for Dean Foods. You are also required to comply with the Dean Foods
Code of Ethics as a condition of employment, and you understand and agree that
you are not to use or disclose the confidential or proprietary information of
any prior employer while performing your job with Dean Foods.  You also agree
that to the extent you have any prohibitions on solicitation of customers or
employees from your prior employer, you agree that you will honor those
provisions for the allotted time in any relevant agreements.


Conclusion
David, I am very excited about the opportunities at Dean Foods and very excited
to have you be a part of our team. I am confident that with your experience,
skills, vision and standards, you will make significant contributions to our
company in the years to come.


Best regards,


/s/ Kim Warmbier


Kim Warmbier
EVP, Chief Human Resources Officer


Agreed and accepted:




/s/ David Bernard    
David Bernard


June 12, 2017    
Date






3



--------------------------------------------------------------------------------




deanlogo.jpg [deanlogo.jpg]


June 21, 2017


David Bernard


Dear David:


I am very excited that you have accepted our offer to join Dean Foods on June
26, 2017 as our new Senior Vice President – Chief Information Officer.


Regarding your recent offer, we would like to readdress a component of your
compensation package related to your Annual Incentive Opportunity. As provided
in your original offer letter, you will be eligible to earn an annual incentive
as a participant in the Dean Foods Corporate Short-Term Incentive (STI) Plan
with a 2017 target amount equal to 55% of your annualized base salary, subject
to the achievement of certain financial targets as well as your performance
against certain individual objectives.


We would like to clarify that, although for the 2017 plan year your STI
calculation will be prorated based on your actual hire date, the anticipated
five months of incentive for which you will be eligible during 2017 will be
guaranteed to be paid at target. The 2017 STI prorated payment will be
calculated using your annual base salary as of 12/31.


David, we’re all very excited to have you be a part of our team. I look forward
to greeting you personally very soon. Feel free to call with any questions.


Best regards,


/s/ Kim Warmbier


Kim Warmbier
EVP, Chief Human Resources Officer






Cc. David Bruns
Jose Motta




4

